Formal sitting - Ecumenical Patriarch Bartholomew
Your Holiness, Patriarch Bartholomew, it is a great honour to welcome you to this formal sitting of the European Parliament during the European Year of Intercultural Dialogue 2008. The first guest to address the European Parliament as part of the European Year of Intercultural Dialogue was the Grand Mufti of Damascus in January. He is from Syria and addressed us as a messenger of peaceful Islam.
Your Holiness, you represent the Christian faith, and the Chief Rabbi Jonathan Sacks will address the European Parliament in Strasbourg in November as a representative of the Jewish faith.
People from these three faiths - Christianity, Judaism and Islam - have lived side by side for centuries. Unfortunately, this coexistence has not always been peaceful. Even today, in the Middle East and elsewhere, there are areas marked by tensions between these communities.
We in the European Parliament support every effort to promote the peaceful coexistence of religions and cultures in the Middle East and elsewhere in the world. In the Middle East, there are also examples of religious tolerance and harmonious relations between people of different faiths. When I visited Syria a short time ago, I had the opportunity to meet the spiritual leaders of the various faith communities and they assured me that in their country, good relations exist, underpinning the dialogue between religions and cultures.
The European Union is a community based on values, and one of our most fundamental values is the dignity which is inherent in every individual. In this respect, religious freedom is central to human dignity, and goes far beyond the powers invoked by state authorities. The separation of church and state, which we esteem so highly, is a guarantee of the freedom of religious communities to manage their own internal affairs and external relations. These principles are reaffirmed in the Treaty of Lisbon, whose entry into force we are seeking to secure.
The Ecumenical Patriarchate of Constantinople, with its seat in Phanar in Istanbul, was founded in the 4th century and is an important spiritual centre for 300 million Orthodox Christians worldwide. Phanar means 'beacon', and you, Your Holiness, have always been a beacon of reconciliation and peace for the faithful in the Orthodox world and beyond.
The latest enlargement of the European Union has brought countries with Orthodox majorities, such as Cyprus, Bulgaria and Romania, into the EU, while Greece has been a member since 1981. The late Pope John Paul II, who addressed the European Parliament in 1988, used the following metaphor to describe this: he said that after overcoming its division, Europe is breathing with both its lungs again. We could use this metaphor again today to describe the richness of the enlarged EU, brought about by the different perspectives of Western and Eastern Christianity.
Your Holiness, we thank you for your visit. You are one of the very few figures to address the European Parliament for a second time. You were here in 1994, and you are honouring us with a further address on the occasion of the European Year of Intercultural Dialogue. We are looking forward to hearing your speech.
May I now invite you to address the European Parliament. Thank you.
(Applause)
Your Excellency Mr President of the European Parliament, your Excellencies, honourable Members of the European Parliament, distinguished guests, dear friends, first and foremost we convey to you salutations from the Ecumenical Patriarchate of Constantinople, based for many, many centuries in what is today Istanbul - greetings replete with esteem and respect. In particular, we express our gratitude to an old friend of ours, His Excellency Hans-Gert Pöttering, President of the European Parliament. We likewise express our sincerest appreciation for the extraordinary honour to address the plenary sitting of the European Parliament for the second time (as the President already mentioned), especially on this occasion that commemorates the European Year of Intercultural Dialogue.
As a purely spiritual institution, our Ecumenical Patriarchate embraces a truly global apostolate that strives to raise and broaden the consciousness of the human family - to bring understanding that we are all dwelling in the same house. At its most basic sense, this is the meaning of the word 'ecumenical' - for the 'oikoumene' is the inhabited world - the earth understood as a house in which all peoples, kindreds, tribes and languages dwell.
As is well known, the origins of our religious institution lie at the core of the Axial Age, deep in the history of the Christian Faith - with the earliest followers of Jesus Christ. Inasmuch as our See - our institutional centre - shared the centre and capital of the Christian Roman Empire, it became known as 'ecumenical', with certain privileges and responsibilities that it holds to this day. One of its chief responsibilities was for bringing the redemptive message of the Gospel to the world outside the Roman Empire. In the days before the exploratory age, most civilisations held such a bicameral view of the world as being 'within' and 'without'. The world was divided into two sectors: a hemisphere of civilisation and a hemisphere of barbarism. In this history, we behold the grievous consequences of the alienation of human persons from one another.
Today, when we have the technological means to transcend the horizon of our own cultural self-awareness, we nevertheless continue to witness the terrible effects of human fragmentation. Tribalism, fundamentalism, and phyletism - which is extreme nationalism without regard to the rights of the other - all these contribute to the ongoing list of atrocities that give pause to our claims of being civilised in the first place.
And yet, even with tides of trade, migrations and expansions of peoples, religious upheavals and revivals, and great geopolitical movements, the deconstruction of rigid and monolithic self-understandings of past centuries has yet to find a permanent harbour. The Ecumenical Patriarchate has sailed across the waves of these centuries, navigating the storms and the doldrums of history. For twenty centuries - through the Pax Romana, the Pax Christiana, the Pax Islamica, the Pax Ottomanica (all epochs marked by intercultural struggle, conflict and outright war) - the Ecumenical Patriarchate has continued as a lighthouse for the human family and the Christian Church. It is from the depths of our experience upon these deep waters of history that we offer to the contemporary world a timeless message of perennial human value.
Today, the ecumenical scope of our Patriarchate extends far beyond the boundaries of its physical presence at the cusp of Europe and Asia, in the same city we have inhabited for the seventeen centuries since her founding. Though small in quantity, the extensive quality of our experience brings us before this august assembly today, in order to share from that experience on the necessity of intercultural dialogue, a lofty and timely ideal for the contemporary world.
As you yourselves have said - in this most esteemed body's own words: 'At the heart of the European project, it is important to provide the means for intercultural dialogue and dialogue between citizens to strengthen respect for cultural diversity and deal with the complex reality in our societies and the coexistence of different cultural identities and beliefs' (Decision No 1983/2006/EC) and we would humbly append this noble statement, as we did last year in our address to the Plenary of the Parliamentary Assembly of the Council of Europe, in Strasbourg: 'Dialogue is necessary first and foremost because it is inherent in the nature of the human person'.
This is the principal message that we propose for your consideration today: that intercultural dialogue is at the very root of what it means to be a human being, for no one culture of the human family encompasses every human person. Without such dialogue, the differences in the human family are reduced to objectifications of the 'other' and lead to abuse, conflict, persecution - a grand-scale human suicide, for we are all ultimately one humanity. But where the differences between us move us to encounter one another, and where that encounter is based in dialogue, there is reciprocal understanding and appreciation - even love.
In the past 50 years, our human family has experienced leaps of technological achievement undreamed of by our forebears. Many have trusted that this kind of advancement will bridge the divides that fragment the human condition. As if our achievements had given us the power to overcome the fundamental realities of our moral and - may we say - our spiritual condition. Yet, despite every conceivable benefit and technological skill - skill that seems to outstrip our anthropological wit - we still behold the universal banes of hunger, thirst, war, persecution, injustice, planned misery, intolerance, fanaticism and prejudice.
Amidst this cycle that cannot seem to be broken, the significance of the 'European project' cannot be underestimated. It is one of the hallmarks of the European Union that has succeeded in promoting mutual, peaceful and productive co-existence between nation states that less than 70 years ago were drenched in a bloody conflict that could have destroyed the legacy of Europe for the ages.
Here, in this great hall of assembly of the European Parliament, you strive to make possible the relationships between states and political realities that make reconciliation between persons possible. Thus you have recognised the importance of intercultural dialogue, especially at a time in the history of Europe when transformations are taking place in every country and along every societal boundary. Great tidal forces of conflict, and economic security and opportunity have shifted populations around the globe. Of necessity, then, persons of differing cultural, ethnic, religious and national origin find themselves in close proximity. In some cases, the same populations shun the greater whole and close themselves off from the dominant society. But in either case, as we engage in dialogue, it must not be a mere academic exercise in mutual appreciation.
For dialogue to be effective, to be transformative in bringing about core change in persons, it cannot be done on the basis of 'subject' and 'object'. The value of the 'other' must be absolute - without objectification; so that each party is apprehended in the fullness of their being.
For Orthodox Christians, the icon, or image, stands not only as an acme of human aesthetic accomplishment, but as a tangible reminder of the perennial truth. As in every painting - religious or not, and notwithstanding the talent of the artist - the object presents as two-dimensional. Yet, for Orthodox Christians, an icon is no mere religious painting - and it is not, by definition, a religious object. Indeed, it is a subject with which the viewer, the worshipper, enters into wordless dialogue through the sense of sight. For an Orthodox Christian, the encounter with the icon is an act of communion with the person represented in the icon. How much more should our encounters with living icons - persons made in the image and likeness of God - be acts of communion!
In order for our dialogue to become more than mere cultural exchange, there must be a more profound understanding of the absolute interdependence - not merely of states and political and economic actors - but the interdependence of every single human person with every other single human person. And such a valuation must be made regardless of any commonality of race, religion, language, ethnicity, national origin, or any of the benchmarks by which we seek self-identification and self-identity. And in a world of billions of persons, how is such inter-connectedness possible?
Indeed, there is no possible way to link with every human person - this is a property that we would ascribe to the Divine. However, there is a way of understanding the universe in which we live as being shared by all - a plane of existence that spans the reality of every human person - an ecosphere that contains us all.
Thus it is that the Ecumenical Patriarchate - in keeping with our own sense of responsibility for the house, the oikos of the world and all who dwell therein - has for decades championed the cause of the environment, calling attention to ecological crises around the globe. And we engage this ministry without regard to self-interest. As you know so well, our Patriarchate is not a 'national' church, but rather the fundamental canonical expression of the ecumenical dimensions of the Gospel message, and of its analogous responsibility within the life of the Church. This is the deeper reason that the Church Fathers and the Councils have given it the name 'Ecumenical'. The loving care of the Church of Constantinople exceeds any linguistic, cultural, ethnic and even religious definition, as she seeks to serve all peoples. Although firmly rooted in particular history - as any other institution is - the Ecumenical Patriarchate transcends historical categories in her perennial mission of service during 1 700 years.
In our service to the environment, we have, to date, sponsored seven scientific symposia that bring together a host of disciplines. The genesis of our initiative grew on the island that gave humanity the Apocalypse, the Book of Revelation: the sacred island of Patmos in the Aegean Sea. And it was in the Aegean that we commenced, in 1995, an ambitious programme of integrating current scientific knowledge about the oceans with the spiritual approach of the world's religions to water, particularly the world's oceans. Since Patmos, since 1995, we have traversed the Danube, the Adriatic Sea, the Baltic Sea, the Amazon, the Arctic Sea (last September), and we are now making preparations to sail the Nile in Egypt and the Mississippi River in the United States, both next year.
What we seek is not only an ongoing dialogue that is serviceable to practical necessities, but also one that raises human consciousness. While we strive to find answers to ecological concerns and crises, we also bring the participants into a more comprehensive sense of themselves as belonging to and relating to a greater whole. We seek to embrace the ecosphere of human existence not as an object to be controlled, but as a fellow-struggler on the path of increase and improvement. As the Apostle Paul, whose 2 000-year legacy both the Orthodox and the Roman Catholic Churches are celebrating this year, says in one of his most famous epistles, the Epistle to the Romans, 'For we know that until now, the whole of creation groans with us and shares our birth pangs'.
Every ecosystem on this planet is like a nation - by definition limited to a place. The estuary is not the tundra, nor is the savannah the desert. But like every culture, every ecosystem will have an effect that goes beyond far beyond its natural - or in the case of cultures, national - boundaries. And when we understand that every ecosystem is part of the singular ecosphere that is inhabited by every living breath that fills the world, then do we grasp the interconnectedness, the powerful communion of all life, and our true interdependency on one another. Without such an understanding, we are led to ecocide, the self-destruction of the one ecosphere that sustains all human existence.
Thus it is that we come before you today, highlighting this Year of Intercultural Dialogue, bringing parables from the natural world to affirm your transcendent human values. As an institution, the Ecumenical Patriarchate has lived as a relatively small ecosystem within a much larger culture for centuries. Out of this long experience, allow us to suggest the most important practical characteristic that enables the work of intercultural dialogue to succeed.
Chiefly and above all, there must be respect for the rights of the minority within every majority. When and where the rights of the minority are observed, the society will for the most part be just and tolerant. In any culture, one segment will always be dominant - whether that dominance is based on race, religion or any other category. Segmentation is inevitable in our diverse world. What we seek to end is fragmentation! Societies that are built upon exclusion and repression cannot last. Or, as the divine Prince of Peace Jesus Christ said: Every kingdom divided against itself is brought to desolation; and every city or house divided against itself shall not stand.
Our counsel to all is to recognise that only when we embrace the fullness of shared presence within the ecosphere of human existence, are we then able to face the 'otherness' of those around us - majority or minority - with a true sense of the consanguinity of the human family. Then do we behold the stranger amongst us not as an alien, but as a brother or sister in the human family, the family of God. St Paul expounds on pan-human relation and brotherhood quite eloquently and concisely when addressing the Athenians in the first century.
This is why Europe needs to bring Turkey into its project and why Turkey needs to foster intercultural dialogue and tolerance in order to be accepted into the European project. Europe should not see any religion that is tolerant of others and respectful to the others as alien to itself. The great religions, like the European project, can be a force that transcends nationalism and can even transcend nihilism and fundamentalism by focusing their faithful on what unites us as human beings, and by fostering a dialogue about what divides us.
From our country, Turkey, we perceive both a welcome to a new economic and trading partner, but we also feel the hesitation that comes from embracing, as an equal, a country that is predominantly Muslim. And yet Europe is filled with millions of Muslims who have come here from all sorts of backgrounds and causations; just as Europe would still be filled with Jews, had it not been for the horrors of the Second World War.
Indeed, it is not only non-Christians that Europe must encounter, but Christians who do not fit into the categories of Catholic or Protestant. The resurgence of the Orthodox Church in Eastern Europe since the fall of the Iron Curtain has truly been a marvel for the world to behold. The segmentation of Eastern Europe has led to fragmentation in many places. Not only does the centre not hold; it is hardly discernible. Through this process, as nation states strive to re-establish themselves, it is the Orthodox Christian faith that has risen, even above economic indicators, to a new status that could not have been predicted even 20 years ago.
One of the vital roles of our Ecumenical Patriarchate is to assist in the process of growth and expansion that is taking place in traditional Orthodox countries, by holding fast as the canonical norm for the worldwide Orthodox Church, over a quarter of a billion people around the globe. At this moment, we wish to inform you, dear friends, that in October - next month - at our invitation, all the Heads of the Orthodox Patriarchates and Autocephalous Churches will meet in Istanbul, in order to discuss our common problems and to strengthen Pan-Orthodox unity and cooperation. Simultaneously, we will also concelebrate the two thousand years since the birth of the Apostle of the Nations, St Paul.
Currently in the City (Istanbul) we are experiencing great joy and enthusiasm as we are all preparing for its celebration as the European Capital of Culture in the year 2010. The City, which has a long history, was a crossroads for gatherings of people and served as a place of cohabitation of diverse religions and cultures. This past week, we attended a luncheon hosted by the Prime Minister of Turkey in honour of the Prime Minister of Spain. As is public knowledge, both are co-sponsors of the Alliance of Civilisations under the auspices of the United Nations. We heard their wonderful speeches, which were harmonious with the diachronic tolerant spirit of our City.
And now dear friends, please allow us to conclude in French in order to honour the French presidency, and also because this week you celebrate the European Day of Languages, I think next Friday.
Excellency, ladies and gentlemen of the European Parliament, the Ecumenical Patriarchate reaffirms its desire to do all in its power to contribute to peace and prosperity in the European Union. We are ready to join you in other constructive dialogues like that of today and we will lend an attentive ear to the problems of the day.
It is in this spirit that our Patriarchate has been cultivating and nurturing meaningful dialogue with Islam and Judaism for the past 25 years. We have held many bilateral and trilateral meetings. Within this framework, we will be meeting in Athens at the beginning of November to resume, for the 12th time, our academic dialogue with Islam.
Alongside these discussions, we are continuing our theological talks with the Roman Catholic, Anglican, Lutheran and Reformed Churches and with the ancient Oriental Churches: Armenian, Coptic, etc. At the end of October, at the Pope's invitation, we will have the opportunity, the privilege even, to speak at the 12th Ordinary Assembly of the World Synod of Bishops in the Vatican.
This should illustrate that the Ecumenical Patriarchate is extremely active in the area of ecumenical dialogue and seeks to contribute to a better understanding between peoples, reconciliation, peace, solidarity and efforts to combat fanaticism, hatred and all forms of evil.
We would like to thank you for this unique opportunity to address your Assembly for the second time and we call for God's infinite blessing for all your just ventures.
Allow me, from this distinguished platform, to present my best wishes to Muslims all over the world at the approach of the great festival of Ramadan and also to the Jews of the world on the eve of Rosh Hashanah. We are all brothers and sisters, children of the same heavenly Father and, on this wonderful planet, for which we are all responsible, there is room for everyone, but there is no room for war or for those who kill each other.
Once more, we thank you with all our heart for allowing us the great honour and privilege of addressing you today.
(Standing ovation)
Your Holiness, the European Parliament has accorded you a standing ovation to show its great appreciation of your speech. You spoke of pax, of peace for the human family and creation. Peace is the culmination of respect for human dignity.
We do not have to agree with every belief that exists, and we do not have to accept every view. What we must do, however, is respect our fellow men and women. It is this respect which is the core of human dignity, and it is the core of tolerance.
In that spirit, we would like to express our warmest thanks to you once again for the contribution that you have made to the European Year of Intercultural Dialogue. It is a valuable contribution which fosters understanding between the people of our continent and the world, and promotes reconciliation, peace and freedom.
Thank you very much, Your Holiness.
(Applause)